6DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 
Such claim limitation(s) is/are: 
“acoustic sensor configured to detect a plurality of acoustic signals”, “a stimulation system configured to deliver stimulation” and “the controller is configured to determine the respiratory cycle of the patient” in claim 1.
“the stimulation system is configured to treat obstructive sleep apnea” in claim 2.
“the stimulation system is configured to deliver stimulation to the nerve” in claims 5-6.
“an internal sensor configured to generate a second signal corresponding to movement” and “configured to measure the respiratory cycle of the patient” in claim 7.
“low pass filter configured to have frequency cut-off of 0.5 Hz” in claim 11.
“low pass filter configured to have a frequency cut-off of 2 kHz or lower” in claim 12.
“high pass filter configured to have a frequency cut-off of 100 Hz” in claim 13.
“bandpass filter configured to have a low frequency cut-off of 2 Hz or below, and a high frequency cut-off of 50 Hz or above” in claim 14.
“the controller is configured to cause the stimulation system to stimulate the nerve” in claim 15.
“the controller is further configured to identify an inspiratory portion of the respiratory cycle” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 recites “the respiratory cycle” and “the measured respiratory cycle” in lines 9 and 11 respectively.  Line 9 needs to be amended to recite “a respiratory cycle” for proper antecedent basis.  Line 11 needs to be amended to recite “the determined respiratory cycle.”
Claim 3 recites “the heart” in line 2.  This language lacks proper antecedent basis and the language should be amended to recite “a heart”.
Claim 4 recites “the chest wall” in line 2.  This language lacks proper antecedent basis and the language should be amended to recite “a chest wall”. Claim 4 further recites “the distal end”, this should be amended to recite “a distal end”. 
Claim 6 recites “an upper airway muscle”, this should be amended to recite “the upper airway muscle” in that claim 1 also recites “an upper airway muscle”. 
Claim 7 recites “the thoracic or abdominal cavity”.   This language lacks proper antecedent basis and the language should be amended to recite “a thoracic or abdominal cavity”. 
Claims 9-10 each recite “the at least one low pass filter”.   This language lacks proper antecedent basis and should be amended to recite “an at least one low pass filter”. 
Claim 15 recites “the inspiratory portion” and “the expiratory portion”, each recitation lacks antecedent basis and should be amended to recite “an inspiratory portion” and “an expiratory portion”. 
Claim 18 recites “a patient” in line 1 and then “the subject” in line 2.  Line 2 should be amended to recite “the patient”.  Line 3 further recites “the heart”, this should be amended to recite “a heart”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “one low pass filter” in line 4 and “a low pass filter” in line 8.  It is unclear and indefinite as to whether these are the same or different low pass filters. 
Claim 18 further recites “a stable respiratory cycle”, it is unclear what a “stable” respiratory cycle is or could be.  The word stable in this language is ambiguous in that it is unclear if the patient is considered stable, the cycle is considered stable or some other parameter is considered stable. 
The remainder of the claims are also rejected in that they depend from previously rejected claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni et al. US 20150039045.
Regarding claim 1:  Ni discloses a system 10 (figure 1A) for treating a patient 20 (figure 1A), comprising: an acoustic sensor 47-49 (figure 1A, paragraph 0025) configured to detect a plurality of acoustic signals generated by the patient (it is considered to be inherent that acoustic sensors sense/detect acoustic signals); and a stimulator 60 (“IPG”, figure 1B) comprising a stimulation system 68 (figure 1B) configured to deliver stimulation to a nerve which innervates an upper airway muscle (paragraph 0036); and a controller 62 (figure 1B) coupled to the stimulation system 68, and to the acoustic sensor (figure 1B, sensing module 66 connects to the sensors); wherein the controller 62 is configured to determine the respiratory cycle of the patient based on the detected acoustic signals, and to cause the stimulation system to stimulate the nerve based on the measured respiratory cycle (paragraphs 0026 and 0039). 
Regarding claim 2:  Ni disclose that the stimulation system 60 (Figure 1B) is configured to treat obstructive sleep apnea ( paragraphs 0016, 0022 and 0038).
Regarding claim 4: Ni discloses that the acoustic sensor (figure 1A and paragraphs 0025) is implanted in the patient and positioned within the chest wall (“totally implanted system”, paragraph 0022, and implanted in the chest paragraph 0021), the IPG 60 (figures 1A and 1B) has a clear housing in figure 1A and the electronics are within the housing; further the sensors are positioned in proximity to the housing which contains the stimulator.  
Regarding claim 6:  Ni discloses that the stimulation system is configured to deliver stimulation to the nerve which innervates an upper airway muscle using a lead 32 (figure 1A) connected to electrodes 45 (figure 1A), and the acoustic sensor is positioned proximal to the lead (see figure 1A the sensors 47-49 and 40 are all proximal to the lead).
Regarding claim 7:  Ni discloses that the system further comprises an internal sensor configured to generate a second signal corresponding to movement of the thoracic cavity of the patient during respiration; and the controller is coupled to the internal sensor and configured to measure the respiration cycle of the patient based on the second signal (paragraphs 0020-0021 and figures 2-5; Ni discloses measuring trans-thoracic impedance via sensors it is known in the art that the respiration signal based on trans-thoracic impedance is based on movement of the sensors relative to the tissue being measured; the movement is due to muscle control over inhalation and exhalation).  
Regarding claim 16: Ni discloses that the controller is configured to identify an inspiratory portion of the respiratory cycle of the subject after the detected plurality of acoustic signals have been processed using signal processing operations (paragraphs 0038-0039, software is disclosed in paragraphs 0027-28 and is considered to be processing operations). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. US 20150039045 in view of Bolea US 2015/0224307.
Regarding claim 3:  Ni discloses the claimed invention however Ni is silent as to the type of acoustic sensor used.  Bolea however teaches of an acoustic sensor which is a microphone (paragraphs 0066 and 0120).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ni to include a microphone as an acoustic sensor, as taught by Bolea, in order to detect breathing sounds and create a respiratory waveform. 
Regarding claim 5:  Ni discloses the claimed invention including the stimulation system configured to deliver stimulation to the hypoglossal nerve with a sensor proximate to the electrodes (abstract, figure 1A demonstrates sensors adjacent to electrodes).  However, Ni does not specifically disclose the use of an electrode array.  Bolea however teaches of a similar device with an electrode array (paragraph 0076) for the hypoglossal nerve.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ni to include an electrode array, as taught by Bolea, in order to activate the genioglossus muscle to cause the tongue to partially protrude thus increasing the upper airway and resisting collapse during inspiration (Bolea, paragraph 0076).

Claims 8, 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. US 20150039045 in view of Song et al. US 2013/0060150.
Regarding claim 8:  Ni discloses the claimed invention however Ni does not specifically disclose the use of a low pass, high pass or bandpass filter.   Song however teaches of a similar device for monitoring cardiac and respiratory conditions via acoustic sounds (title and abstract).  The Song disclosure uses an amplified signal sent to either a wide bandpass or low pass filter (paragraph).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ni to include the use of a bandpass or low pass filter, as taught by Song, in order to filter out high frequency signals (low pass) and/or filter both high and low frequency signals (bandpass).  It is noted that a bandpass filter is a combination of a low pass and a high pass filter as is known in the art https://www.electronicsforu.com/technology-trends/learn-electronics/band-stop-high-low-pass-filter .  
Regarding claims 9-10:  Ni discloses the claimed invention however Ni is silent as to low pass, high pass and bandpass filters. The rejection of claim 8 addresses the filters.  Claim 9 requires either an analog or digital filter and claim 10 requires the filter is either hardware or software.  Specifically regarding claim 9, there is no other type of filter known other than analog or digital.  A low pass, bandpass and high pass filter absolutely must be either analog or digital depending on the signal received, therefore this limitation requires no specificity.   With respect to claim 10 the filter must be either hardware or software in that no other type of filter exists.  Song specifically teaches of analog signals (paragraph 0029) or digital conversion (paragraph 0031) therefore Song is clearly disclosing both.  Song further teaches of software or firmware (paragraph 0015, 0035) or software and hardware combination (paragraph 0063).  
Regarding claims 11 and 12:  Ni discloses the claimed invention however Ni is silent as to low pass filters having a cut off of 0.5 Hz or 2 KHz or lower and a band pass having a low frequency cut-off of 2Hz or below and a high frequency cut-off of 50 Hz or above.  Song however teaches of a bandpass (considered to be both a high and low pass filter) with a high cut-off of 1 kHz (1000 Hz) and a low cut-off of 0.1 Hz.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ni to include a high cut-off of 1 kHz (1000 Hz) and a low cut-off of 0.1 Hz, as taught by Song in order to filter out both high frequency EM noise and eliminate low frequency noise such as patient movement (Song paragraph 0055).  
Regarding claim 15:  Ni discloses the claimed invention including the controller applying stimulation to the hypoglossal nerve during the expiratory portion, inspiratory portion or both (paragraphs 0038-0040) However, Ni is silent as to an analog low pass filter.  Song however teaches of a low pass filter (paragraph 0055) and that the signals are analog signals (paragraph 0029).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ni to include low pass analog filters, as taught by Song in order to filter patient movement from the signal. 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. US 20150039045 in view of the journal article: Kohli K, Liu J, Schellenberg D, Karvat A, Parameswaran A, Grewal P, Thomas S. Prototype development of an electrical impedance based simultaneous respiratory and cardiac monitoring system for gated radiotherapy. Biomed Eng Online. 2014 Oct 14;13:144. doi: 10.1186/1475-925X-13-144. PMID: 25316509; PMCID: PMC4209026. Herein Kohli
Regarding claim 13:  Ni discloses the claimed invention however Ni does not specifically disclose the use of high pass filter with a cuff-off of 100 Hz.   Kohli however teaches of a respiratory and cardiac monitoring system which uses a bandpass filter with a high pass cut off of 100 Hz (page 6 paragraph 1). It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ni to include the use of a high cut off frequency of 100 Hz, as taught by Kohli, in order to isolate the sinoatrial node heart sounds.  

Claims 17 Is  rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. US 20150039045 in view of De Ridder US 2017/0001016.
Regarding claim 17:  Ni discloses the claimed invention, however Ni does not specifically disclose the use of a Hilbert transform for signal analysis.  De Ridder however teaches of a neuromodulation system (title abstract) in which the Hilbert transform is used (paragraph 0076).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ni to include the use of a Hilbert transform in order to determine instantaneous amplitude or phase in the respective activity bands of the signal to be analyzed. 

Claims 18 and 20-26 are  rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US 2013/0060150 in view of Ni et al. US 20150039045.
Regarding claim 18:  Song discloses acquiring sensory data 406 (figure 6) from an acoustic sensor (paragraphs 0006, 0008-0010 and paragraphs 0016-17, sensor 158 figure 1) implanted in the subject (figure 1, sensor 158 is on the case of the implanted medical device), wherein the sensory data comprises acoustic signals generated by the heart and lungs of the patient (paragraph 0017, 356/358 figure 5); generating a filtered signal by filtering the sensory data using low pass or band pass filtering (paragraph 0055), extracting a signal envelope from the filtered signal 356/358/360 (figure 5); extracting a respiratory waveform corresponding to a respiratory cycle of the patient, by applying a low pass filter to the extracted signal envelope (paragraph 0055).   Song further teaches of neurostimulation based on acoustic signal analysis however song does not specifically disclose stimulating a nerve innervating an upper airway muscle after detecting a stable respiratory cycle following an apneic event.  Ni however teaches of stimulating the hypoglossal nerve (paragraphs 0017, 0023, 0026) known to innervate upper airway muscles,  which can be applied to a set of cycles after an initial apnea event has been determined (paragraph 0063).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Song to include stimulating the hypoglossal nerve during consecutive respiratory cycles over a period of time after determining apnea in a patient, as taught by Ni, in order to manage upper airway flow limitations.
Regarding claims 20-21:  Song discloses the use of a bandpass filter which is a combination of a low and high pass filter (paragraph 0055). 
Regarding claim 22:  Song discloses specifically using a narrow band bandpass filter to allow for respiratory sounds (paragraph 0056), as well as filtering for normal sounds of respiration (paragraph 0057) this is considered to be a low pass filter to reduce snoring sounds and a high pass filter to reduce cardiac sounds.  
Regarding claims 23-24:  Song discloses a low pass filter with a cut off of 0.1 Hz (paragraph 0055) which is also 2 Hz or below.
Regarding claim 25:  Song discloses a bandpass of 1kHz as a high cut off and 0.1 Hz as a low cut off, this is indicative of 50 Hz or above and 2 Hz or below (see paragraph 0055).   
Regarding claim 26: Song/Ni discloses the claimed invention.  Ni further teaches that the system further comprises an internal sensor configured to generate a second signal corresponding to movement of the thoracic cavity of the patient during respiration; and the controller is coupled to the internal sensor and configured to measure the respiration cycle of the patient based on the second signal (paragraphs 0020-0021 and figures 2-5; Ni discloses measuring trans-thoracic impedance via sensors it is known in the art that the respiration signal based on trans-thoracic impedance is based on movement of the sensors relative to the tissue being measured; the movement is due to muscle control over inhalation and exhalation).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Song/Ni to include generate a second signal corresponding to movement of the thoracic cavity of the patient during respiration; and the controller is coupled to the internal sensor and configured to measure the respiration cycle of the patient based on the second signal, as taught by Ni, in order to stimulate the hypoglossal nerve during inspiration, expiration or both (Ni paragraphs0038-0039).  

Claim 19 is  rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US 2013/0060150 in view of Ni et al. US 20150039045 and further in view of De Ridder. 
Regarding claim 19: Song/Ni discloses the claimed invention however Song/Ni does not specifically disclose the use of a Hilbert transform for signal analysis.  De Ridder however teaches of a neuromodulation system (title abstract) in which the Hilbert transform is used (paragraph 0076).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Song/Ni to include the use of a Hilbert transform in order to determine instantaneous amplitude or phase in the respective activity bands of the signal to be analyzed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Person. (2013). Transthoracic impedance measurements in patient monitoring. Transthoracic Impedance Measurements in Patient Monitoring | Analog Devices. Retrieved July 25, 2022, from https://www.analog.com/en/technical-articles/transthoracic-impedance-measurements-in-patient-monitoring.html.  Discloses a signal envelope in figure 5.  

Wilson US 2012/0253249 discloses an apnea implant for delivery of stimulation between inspiration and expiration (abstract).  Monitoring activity is disclosed in paragraphs 0035-36  and filters are disclosed in paragraph 0060.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792